Appeal, insofar as it is taken from that part of the Appellate Division order that denied appellant’s motion for an enlargement of time to perfect the proceeding, dismissed, without costs, by the Court of Appeal, sua sponte, upon the ground that that part of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.